Judgment unanimously reversed on the law, plea vacated and matter remitted to Jefferson County Court for further proceedings, in accordance with the following memorandum: Once the procedures mandated by CPL article 730 had been invoked by the issuance of an order pursuant to CPL 730.30 (1), defendant was entitled to a full and impartial determination of his mental capacity (see, People v Armlin, 37 NY2d 167, 171-172). Because defendant was not, prior to entering his plea, examined by two psychiatrists as required by CPL 730.20, his plea must be vacated. Upon remittal to the trial court, defendant’s mental capacity must be determined in accordance with the procedures set forth in CPL article 730.
For the same reason that the plea must be vacated, the determination of the suppression motion is invalid. If defendant is found competent, a new suppression hearing must be held. (Appeal from Judgment of Jefferson County Court, Clary, J.—Attempted Assault, 2nd Degree.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.